Title: To George Washington from Brigadier General Charles Scott, 28 April 1779
From: Scott, Charles
To: Washington, George



Sir
Fredricksburg [Va.] Apl 28th 1779

After finding the Recruits did not meet at Alexandria agreable to my orders, I returnd to this post where I found about four hundred new Recruits and two hundred of the Reinlisted men on furlough. I have with Some difficulty Clothed three hundred of the recruits who togather with one Hundred of the reinlisted men marches for Camp this day, the men are now begining to colect preety fast but I cannot with any degree of Certainty say when I shall be able to march a Second division, owing to the want of Clothing I have wrote very pressingly to forward them on But have not Yet had any answer.
Your Excellencys Instructions Came so late to hand that before I could give the officers in the most remote Countys notice they Had Set out for camp, a Circumstance that I could not possably be acquainted with untill now By which means there are Several Countys that Have not been called on for their Cota of men which obliges me to Send officers from this place for that purpose, which will be a means of great Delay. however I have hopes of geting them hear By the time the Cloths are ready—after finding a Considerable number of the officers whos names Your Excellency gave me, had gon to camp I fell in with several whos names I had not got being short of officers and making no doubt It was meant that all the officers in Virga was meant to assist in this duty I took the liberty to Detain Several of them which I hop will meat Your Excellencys approbation. I am Your Excellencys Obt Servant
Chs Scott